ORDER

PER CURIAM.
Ross Illsley, Jr. appeals from the trial court’s judgment finding Illsley to be partially incapacitated and totally disabled and appointing Mark K. Ostenfeld, St. Louis Public Administrator as limited guardian and conservator of the estate of Illsley. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).